--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6
 
SUBSCRIPTION AGREEMENT
IN
LUCAS ENERGY, INC.


A.           Subscription.  This Agreement has been executed by Meson Capital
Partners LP, having a principal place of business at 2687 California St., San
Francisco, California 94115 (the “Subscriber”) in connection with the
subscription to purchase 185,185 shares of the restricted common stock (the
“Common Stock”, “Shares” or “Securities”) of Lucas Energy, Inc., a Nevada
corporation (the “Company”) at a price equal to $1.35 per Share (representing
$0.01 above the closing price of the Company’s common stock on the NYSE MKT on
July 17, 2013) or $250,000 in aggregate (the “Purchase Price”), which funds the
Subscriber agrees to provide in connection with this Subscription Agreement
(this “Agreement”). The offering of the Shares shall be defined herein as the
“Offering”.


When the context in which words are used in this Agreement indicates that such
is the intent, singular words shall include the plural, and vice versa, and
masculine words shall include the feminine and neuter genders, and vice
versa.  Any reference to a person shall include an individual, trust, estate, or
any incorporated or unincorporated organization, including general or limited
partnerships, limited liability companies, corporations, joint ventures and
cooperatives, and all heirs, executors, administrators, legal representatives,
successors and assigns of such person where permitted or required by the
context. Captions are inserted for convenience only, are not a part of this
Agreement, and shall not be used in the interpretation of this Agreement.


B.           [Intentionally Removed.]


C.           Representations and Warranties of Subscriber. Subscriber hereby
represents and warrants to the Company as follows:


i)           Subscriber is an “Accredited Investor” as such term is defined
under Rule 501 of the Securities Act of 1933, as amended (the “Securities Act”
or the “1933 Act”) and has such knowledge and experience in financial and
business matters that Subscriber is capable of evaluating the merits and risks
of an investment in the Company and the suitability of the Securities as an
investment for Subscriber;


ii)           The Subscriber is acquiring the Securities for its own account for
long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and it does not presently have any reason to
anticipate any change in its circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require its sale or
distribution of the Securities.  No one other than the Subscriber has any
beneficial interest in said securities.  The Subscriber is purchasing the
Securities for its account for the purpose of investment and not with a view to,
or for sale in connection with, any distribution thereof;





Page 1 of 6
Subscription Agreement
Lucas Energy, Inc.
 
 

--------------------------------------------------------------------------------

 

iii)           Subscriber is able to bear the economic risk of the investment in
the Securities and Subscriber has sufficient net worth to sustain a loss of
Subscriber’s entire investment in the Company without economic hardship if such
a loss should occur;


iv)           The undersigned recognizes that the investment herein is a
speculative venture and that the total amount of funds tendered to purchase
Securities is placed at the risk of the business and may be completely
lost.  The purchase of Securities as an investment involves special risks;


v)            Subscriber acknowledges and is aware of the following:


(1)           There are substantial restrictions on the transferability of the
Securities; the Securities will not be, and investors in the Company have no
right to require that the Securities be registered under the 1933 Act; there may
not be any public market for the Securities; Subscriber may not be able to use
the provisions of Rule 144 of the 1933 Act with respect to the resale of the
Securities; and accordingly, Subscriber may have to hold the Securities
indefinitely and it may not be possible for Subscriber to liquidate Subscriber’s
investment in the Company. Subscriber agrees that the Securities shall not be
sold, transferred, pledged or hypothecated unless such sale is exempt from
registration under the 1933 Act. Subscriber also acknowledges that Subscriber
shall be responsible for compliance with all conditions on transfer imposed by
any blue sky or securities law administrator and for any expenses incurred by
the Company for legal or accounting services in connection with reviewing a
proposed transfer; and


(2)           No federal or state agency has made any finding or determination
as to the fairness of the Offering of the Securities for investment or any
recommendation or endorsement of the Securities;


vi)            The Subscriber has carefully considered and has, to the extent it
believes such discussion is necessary, discussed with its professional, legal,
tax and financial advisors, the suitability of an investment in the Securities
for its particular tax and financial situation and that the Subscriber and its
advisers, if such advisors were deemed necessary, have determined that the
Securities are a suitable investment for it;


vii)            The Subscriber confirms and certifies that:


 
(a)
The Subscription hereunder is irrevocable by Subscriber, except as required by
law, Subscriber is not entitled to cancel, terminate or revoke this Agreement or
any agreements of Subscriber hereunder.  If Subscriber is more than one person,
the obligations of Subscriber hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his or
her heirs, executors, administrators, successors, legal representatives and
permitted assigns.




Page 2 of 6
Subscription Agreement
Lucas Energy, Inc.
 
 

--------------------------------------------------------------------------------

 

 
(b)
No federal or state agency has made any findings or determination as to the
fairness of the terms of this Offering for investment purposes; or any
recommendations or endorsements of the Securities.



 
(c)
The Offering is intended to be exempt from registration under the Securities Act
by virtue of Section 4(2) of the Securities Act and the provisions of Rule 506
of Regulation D and/or Regulation S thereunder, which is in part dependent upon
the truth, completeness and accuracy of the statements made by the Subscriber
herein.



 
(d)
It is understood that in order not to jeopardize the Offering’s exempt status
under Section 4(2) of the Securities Act and Regulation D or Regulation S, any
transferee may, at a minimum, be required to fulfill the Subscriber suitability
requirements thereunder.



 
(e)
No person or entity acting on behalf, or under the authority, of Subscriber is
or will be entitled to any broker’s, finder’s or similar fee or commission in
connection with this subscription.



 
(f)IN MAKING AN INVESTMENT DECISION, SUBSCRIBER MUST RELY ON HIS, HER, OR ITS
OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE
MERITS AND RISKS INVOLVED.  THE SHARES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL
OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. ANY REPRESENTATION TO
THE CONTRARY IS A CRIMINAL OFFENSE.



 
(g)
THIS SUBSCRIPTION DOES NOT CONSTITUTE AN OFFER OR SOLICITATION IN ANY STATE OR
JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT PERMITTED UNDER
APPLICABLE LAW OR TO ANY FIRM OR INDIVIDUAL THAT DOES NOT POSSESS THE
QUALIFICATIONS PRESCRIBED IN THIS SUBSCRIPTION.



D.            Indemnification. Subscriber acknowledges that Subscriber
understands the meaning and legal consequences of the representations and
warranties in paragraph C hereof, and Subscriber hereby agrees to indemnify and
hold harmless the Company and its affiliates, partners, officers, directors,
agents, attorneys, and employees from and against any and all loss, damage or
liability due to or arising out of a breach of any such representations or
warranties. Notwithstanding the foregoing, however, no representation, warranty,
acknowledgment or agreement made herein by Subscriber shall in any manner be
deemed to constitute a waiver of any rights granted to Subscriber under federal
or state securities laws. The representations and warranties set forth herein
shall survive the date upon which the Subscriber is admitted as a shareholder of
the Company.  No representation, warranty or covenant in this Agreement contains
any untrue statement of a material fact, or omits to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were or are to be made, not misleading.



Page 3 of 6
Subscription Agreement
Lucas Energy, Inc.
 
 

--------------------------------------------------------------------------------

 

E.           Compliance with Securities Laws. Subscriber understands and agrees
that a legend has been or will be placed on any certificate(s) or other
document(s) evidencing the Securities in substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES ACT.  THE SECURITIES HAVE
BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS (I) THEY SHALL HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 AND ANY APPLICABLE STATE SECURITIES ACT, OR (II) THE CORPORATION SHALL
HAVE BEEN FURNISHED WITH AN OPINION OF COUNSEL, SATISFACTORY TO COUNSEL FOR THE
CORPORATION, THAT REGISTRATION IS NOT REQUIRED UNDER ANY SUCH ACTS."


F.           U.S.A. Patriot Act and Anti-Money Laundering Representations.
Subscriber represents and warrants that Subscriber is not and is not acting as
an agent, representative, intermediary or nominee for, a person identified on
the list of blocked persons maintained by the Office of Foreign Assets Control,
U.S. Department of Treasury. In addition, Subscriber is in full compliance with
all applicable U.S. laws, regulations, directives, and executive orders imposing
economic sanctions, embargoes, export controls or anti-money laundering
requirements, including but not limited to the following laws: (1) the
International Emergency Economic Powers Act, 50 U.S.C. 1701-1706; (2) the
National Emergencies Act, 50 U.S.C. 1601-1651; (3) section 5 of the United
Nations Participation Act of 1945, 22 U.S.C. 287c; (4) Section 321 of the
Antiterrorism Act, 18 U.S.C. 2332d; (5) the Export Administration Act of 1979,
as amended, 50 U.S.C. app. 2401-2420; (6) the Trading with the Enemy Act, 50
U.S.C. app. 1 et seq.; (7) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56; and (8) Executive Order 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) of September 23, 2001.


G.           Entire Agreement.   This Subscription is the entire and fully
integrated agreement of the parties regarding the subject matter hereof, and
there are no oral representations, warranties, agreements, or promises
pertaining to this Subscription or the Securities.


H.           Construction.  The parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto.  All
references in this Agreement as to gender shall be interpreted in the applicable
gender of the parties.


I.            Purchase Payment.   The purchase price shall be paid to the
Company in cash, check or via wire transfer simultaneously with the
undersigned’s entry into this Agreement.



Page 4 of 6
Subscription Agreement
Lucas Energy, Inc.
 
 

--------------------------------------------------------------------------------

 

J.           Construction of Terms. As used in this Agreement, the terms
“herein,” “herewith,” “hereof” and “hereunder” are references to this Agreement,
taken as a whole; the term “includes” or “including” shall mean “including,
without limitation;” the word “or” is not exclusive; and references to a
“Section,” “subsection,” “clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or
“Attachment” shall mean a Section, subsection, clause, Exhibit, Appendix,
Schedule, Annex or Attachment of this Agreement, as the case may be, unless in
any such case the context requires otherwise. Exhibits, Appendices, Schedules,
Annexes or Attachments to any document shall be deemed incorporated by reference
in such document. All references to or definitions of any agreement, instrument
or other document (a) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (b) except as otherwise expressly
provided, shall mean such agreement, instrument or document, or replacement or
predecessor thereto, as modified, amended, supplemented and restated through the
date as of which such reference is made.


K.           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one party and (a) faxed to another party or (b) scanned and emailed to
another party, shall be deemed to have been executed and delivered by the
signing party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.


L.           Severability. The holding of any provision of this Subscription
Agreement to be invalid or unenforceable by a court of competent jurisdiction
shall not affect any other provision of this Subscription Agreement, which shall
remain in full force and effect.


M.         Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Subscription Agreement.


N.           Governing Law. This Agreement shall be interpreted in accordance
with the laws of the State of Texas.  In the event of a dispute concerning this
Agreement, the parties agree that venue lies in a court of competent
jurisdiction in any Texas court.


O.          Amount of Subscription. The undersigned hereby subscribes to
purchase 185,185 Shares in connection with this Subscription for a total of
$250,000.


This Agreement is executed (on the applicable following page) this 17th day of
July, 2013.





Page 5 of 6
Subscription Agreement
Lucas Energy, Inc.
 
 

--------------------------------------------------------------------------------

 

“PURCHASER”


Meson Capital Partners LP
2687 California St.
San Francisco, California 94115


Social Security or Taxpayer I.D. Number:  ____________________


The undersigned hereby represents, warrants and covenants that the undersigned
is a general partner or managing partner of the partnership named below
(“Partnership”), and has been duly authorized by the Partnership to acquire the
Shares and that he has all requisite authority to acquire such Shares for the
Partnership.


The undersigned represents and warrants that each of the above representations
or agreements or understandings set forth herein applies to that Partnership and
he is authorized by such Partnership to execute this Subscription Agreement.


Meson Capital Partners LP


/s/ Ryan J. Morris
______________________________
Ryan J. Morris
Managing Partner






ACCEPTED BY THE COMPANY this the 17th day of July, 2013.




Lucas Energy, Inc.


/s/ Anthony C. Schnur
______________________________
Anthony C. Schnur
Chief Executive Officer




 

 


 
 
Page 6 of 6
Subscription Agreement
Lucas Energy, Inc.

 

--------------------------------------------------------------------------------